 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for JAMES BOWEN
 5

 6

 7                               UNITED STATES DISTRICT COURT
 8                             EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,           )             Case No. 1:18 CR 00015 DAD-BAM
                                         )
12                           Plaintiff,  )             STIPULATION AND ORDER TO
                                         )             MODIFY CONDITIONS
13                     vs.               )             OF RELEASE PENDING REPORTING
                                         )             TO BUREAU OF PRISONS
14   JAMES BOWEN,                        )
                                         )
15                           Defendant.  )
     ___________________________________ )
16

17          IT IS HEREBY STIPULATED by and between the parties hereto through their attorneys

18   of record, namely McGREGOR SCOTT, United States Attorney, by KIMBERLY SANCHEZ,

19   Assistant U.S. Attorney, for the plaintiff, and DANIEL A. BACON, attorney for JAMES BOWEN,

20   defendant, that his conditions of release pending report to the Bureau of Prisons be amended to

21   allow Pretrial Services to remove his ankle monitor on January 7, 2020, to allow Mr. Bowen to

22   report to Lompoc FCI on January 8, 2020.

23          Executed this 13th day of December, 2019, at Fresno, California.

24                                       /s/ Daniel A. Bacon
                                         DANIEL A. BACON, Attorney for JAMES BOWEN
25
            Executed this 15th day of December, 2019, at Fresno, California.
26
                                         McGREGOR SCOTT, U.S. Attorney
27
                                         By: /s/ Kimberly Sanchez
28                                       KIMBERLY SANCHEZ, Assistant U.S. Attorney
 1                                               ORDER
 2
            IT IS SO ORDERED.
 3

 4
     DATED:      DECEMBER 20, 3019                                                 ____
 5
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO MODIFY CONDITIONS OF RELEASE              2
